DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-6, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homma et al.
Homma et al. (US Pub. No. 2013/0120713 A1) discloses:
Regarding claim 1, an image display apparatus (i.e. projection apparatus; Figure 1, element 1), comprising: a polarizer (i.e. half waveplate performs polarization conversion [page 7, paragraph 0137, line 3]; Figure 13, element 12) that causes to transmit linearly polarized light (Figure 13, element g2p) having a predetermined polarization direction (i.e. P-polarized light); a polarization conversion element (Figure 13, element 31) that converts a polarization state of the linearly polarized light (Figure 13, element g2p) transmitted through the polarizer (Figure 13, element 12) 
Regarding claim 2, a light modulation element (Figure 5, elements 125B, 125G and 125R) that modulates incident light and emits image light (page 4, paragraph 0089, lines 1-4); and a projection section (Figure 5, element 127) that projects the image light, wherein the polarizer (Figure 5, elements 129B, 129G and 129R) is arranged on an optical path of the image light emitted from the light modulation element (Figure 5, elements 125B, 125G and 125R); and the 1/4 wave plate (Figure 13, element 13) is arranged between the polarization conversion element and the projection section (i.e. the quarter waveplate may be provided between the light-emission side of the projection lens and the light-incident side of the polarization conversion element; page 9, paragraph 0183, lines 2-5).
Regarding claim 3, the polarization conversion element (Figure 13, element 31) has an optical axis (clearly illustrated in Figure 13), and the 1/4 wave plate (Figure 13, element 13) is arranged such that a direction of an optical axis of the 1/4 wave plate (Figure 13, element 13) corresponds 
Regarding claim 4, the 1/4 wave plate (Figure 13, element 13) is arranged such that an angle difference between the direction of the optical axis of the 1/4 wave plate (Figure 13, element 13) and the direction of the optical axis of the polarization conversion element (Figure 13, element 31) is substantially 45 degrees (page 6, paragraph 0138, lines 1-4).
Regarding claim 5, the polarizer (Figure 13, element 13) has a transmission axis (i.e. transmission axis of the polarized light emitted by element 13 in Figure 13) and is arranged such that a direction of the transmission axis of the polarizer (Figure 13, element 13) corresponds to the direction of the optical axis of the polarization conversion element (Figure 13, element 31).
Regarding claim 6, the polarizer (Figure 13, element 13) is arranged such that an angle difference (i.e. angle against the slow axis) between the direction of the transmission axis of the polarizer (Figure 13, element 13) and the direction of the optical axis of the polarization conversion element (Figure 13, element 31) is substantially 45 degrees (page 5, paragraph 0115, lines 1-3).
Regarding claim 7, the polarization conversion element (Figure 13, element 31) is formed of a uniaxial crystal material or a uniaxial organic material (page 6, paragraph 0128, lines 4-7).
Regarding claim 8, the polarizer (Figure 13, element 13) is a polarizing plate (i.e. quarter waveplate; page 6, paragraph 0136, lines 2-3).
Regarding claim 9, an image display unit (i.e. projection apparatus; Figure 1, element 1), comprising: a polarizer (i.e. half waveplate performs polarization conversion [page 7, paragraph 0137, line 3]; Figure 13, element 12) that causes to transmit linearly polarized light (Figure 13, element g2p) having a predetermined polarization direction (i.e. P-polarized light); a polarization conversion element (Figure 13, element 31) that converts a polarization state of the linearly polarized light (Figure 13, element g2p) transmitted through the polarizer (Figure 13, element 12) and emits the light as light in a non-polarized state (clearly illustrated in Figure 13); and a 1/4 wave plate (Figure 13, element 13) that is arranged on an optical path of the light in the non-polarized state emitted from the polarization conversion element (i.e. the quarter waveplate may be provided between the light-emission side of the projection lens and the light-incident side of the polarization conversion element; page 9, paragraph 0183, lines 2-5).
Regarding claim 10, a light modulation element (Figure 5, elements 125B, 125G and 125R) that modulates incident light and emits image light (page 4, paragraph 0089, lines 1-4); wherein the polarizer (Figure 5, elements 129B, 129G and 129R) is arranged on an optical path of the image light emitted from the light modulation element (Figure 5, elements 125B, 125G and 125R).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Homma et al. (US Pub. No. 2013/0135590 A1) discloses a projection apparatus including a color synthesis section, a polarization conversion section, and a projection lens. The color synthesis section is configured to combine three-primary color light and emit combined light. The polarization conversion section is disposed on a light-emission side of the color synthesis section, the polarization conversion section being configured to put the color light in the combined light in a non-polarized state uniformly in all directions. The projection lens is configured to emit light provided by the polarization conversion section.
Uehara (EP 1 724 636 A1) teaches a liquid crystal projector capable of enhancing heat radiation of light modulating means including a liquid crystal light valve, preventing dust or the like from being attached to the surface of the liquid crystal light valve, and making black matrixes formed between pixels in the liquid crystal light valve invisible. The liquid crystal projector includes a light source unit, colored-ray dividing means, light modulating means, colored-ray synthesizing means and optical projection means for enlarging and projecting the synthesized rays means onto a screen.
Hashizume (US Patent No. 6,089,718) shows a projection display device wherein all light polarized in random directions is converted into s-polarized light and emitted by a polarizing conversion element.  Linearly polarized light to be modulated is made incident on three liquid crystal light valves, and p-polarized green light and s-polarized 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
09/18/2021